This is an appeal from a judgment of the Court of Tax Review in favor of the protestant, Chicago, Rock Island  Pacific Railway Company, and against the excise board of Kay county, Okla., involving appropriations and levies made by the excise board of Kay county for the fiscal year ending June 30, 1931. *Page 35 
The parties hereto have stipulated and agreed that the decision of this court in cause No. 22128, Caddo County, Oklahoma, Company (this day rendered) 155 Okla. 32,7 P.2d 900, shall be controlling herein. Pursuant to that stipulation, the law as announced in that case is applied and, pursuant thereto, the judgment of the Court of Tax Review is affirmed.
LESTER, C. J., CLARK, V. C. J., and RILEY, HEFNER, CULLISON, SWINDALL, McNEILL, and KORNEGAY, JJ., concur.